Citation Nr: 0814915	
Decision Date: 05/06/08    Archive Date: 05/12/08

DOCKET NO.  06-30 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hypertension, as 
secondary to service-connected asbestosis, and if so, whether 
the reopened claim should be granted.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a heart disorder, 
status post angioplasty, as secondary to service connected 
asbestosis, and if so, whether the reopened claim should be 
granted.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel



INTRODUCTION

The veteran had active service from June 1945 to July 1948.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  In a February 2004 rating decision, the RO denied service 
connection for hypertension and a heart disorder (status post 
angioplasty), both claimed as secondary to the service-
connected disability of asbestosis.  The veteran did not 
appeal that rating decision, and it became final.

2.  Evidence received since the final February 2004 RO 
decision is new, relates to unestablished facts necessary to 
substantiate the claims, is neither cumulative nor redundant, 
and raises a reasonable possibility of substantiating the 
claims.  

3.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran's currently 
diagnosed hypertension is proximately due to or the result of 
his service-connected asbestosis, on either a causation or 
aggravation basis.

4.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran's currently 
diagnosed heart disorder, status post angioplasty, is 
proximately due to or the result of his service-connected 
asbestosis, on either a causation or aggravation basis. 



CONCLUSION OF LAW

1.  New and material evidence to reopen the claim of 
entitlement to service connection for hypertension, as 
secondary to the service-connected disability of asbestosis, 
has been received, and the veteran's claim for that benefit 
is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.156(a) (2007).

2.  New and material evidence to reopen the claim of 
entitlement to service connection for a heart disorder, 
status post angioplasty, as secondary to the service 
connected disability of asbestosis, has been received, and 
the veteran's claim for that benefit is reopened.  38 
U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a). 

3.  The veteran's hypertension is not due to, the result of, 
or aggravated by service-connected asbestosis.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.310 (2007).

4.  The veteran's heart disorder, status post angioplasty, is 
not due to, the result of, or aggravated by service-connected 
asbestosis.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5.103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a veteran before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If, 
however, VCAA notice is provided after the initial decision, 
such a timing error can be cured by subsequent readjudication 
of the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. filed (U.S. 
March 21, 2008) (No. 07-1209).

In April 2004 and August 2005, the RO sent the veteran 
letters informing him of the types of evidence needed to 
substantiate his claim and its duty to assist him in 
substantiating his claim under the VCAA.  The letters 
informed the veteran that VA would assist him in obtaining 
evidence necessary to support his claim, such as medical 
records, employment records, or records from other Federal 
agencies.  He was advised that it is his responsibility to 
provide or identify, and furnish authorization where 
necessary for the RO to obtain, any supportive evidence 
pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).

The Board finds that the content of the letters provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the July 2005 rating 
decision, September 2006 SOC, and October 2006 SSOC explained 
the basis for the RO's action, and the SOC and SSOC provided 
him with additional 60-day periods to submit more evidence.  
It appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

In addition to the foregoing harmless-error analysis, the 
decision of the Court in Dingess v. Nicholson, 19 Vet. App. 
473 (2006) requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  This requirement was 
fulfilled in a March 2006 letter that the RO sent to the 
veteran.
 
The Board also notes that in Kent v. Nicholson, 20 Vet. App. 
1 (2006), the Court held that VA must notify a claimant of 
the evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his entitlement to 
the underlying claim for the benefit sought by the claimant.  
Such notice was provided in the August 2005 letter to the 
veteran.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  New and Material Evidence to Reopen the Claims

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303(a).

The veteran has two service-connected disabilities - 
asbestosis, evaluated as 60 percent disabling, and residuals 
of left foot fracture, evaluated at zero percent.  He has 
been granted a total (100 percent) disability rating based on 
individual unemployability, effective from July 2003.

Service connection may also be granted for disability which 
is proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).  An increase in severity of a non-
service-connected disorder that is proximately due to or the 
result of a service-connected disability, and not due to the 
natural progress of the non-service-connected condition, will 
be service connected.  Aggravation will be established by 
determining the baseline level of severity of the non-
service-connected condition and deducting that baseline 
level, as well as any increase due to the natural progress of 
the disease, from the current level.  38 C.F.R. § 3.310(b).

The Board notes that 38 C.F.R. § 3.310, the regulation which 
governs claims for secondary service connection, was amended 
during the pendency of this claim and appeal.  The intended 
effect of the amendment is to conform VA regulations to the 
Allen decision, supra.  71 Fed. Reg. 52,744 (Sept. 7, 2006), 
now codified at 38 C.F.R. § 3.310(b) (2007).  Since VA has 
been complying with Allen since 1995, the amendment effects 
no new liberalization or restriction in the present appeal.

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
U.S. Court of Appeals for the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim.  In determining whether evidence is new and 
material, the credibility of the evidence is generally 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim, but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.  The 
Board does not have jurisdiction to consider a claim which 
has been previously adjudicated unless new and material 
evidence is present, and before the Board may reopen such a 
claim, it must so find.  Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 1 
(1995); see Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 
U.S.C.A. §§ 5108, 7104(b).  If the Board finds that new and 
material evidence has not been submitted, it is unlawful for 
the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993).  


Entitlement to service connection for hypertension and a 
heart disorder, both claimed as secondary to asbestosis, was 
denied in a February 2004 rating decision.  At that time, the 
RO noted that neither hypertension nor a heart disorder was 
shown in service, and that the record did not show a 
diagnosis of either disorder.

In March 2004 the veteran sent the RO private medical 
records.  He wrote that he had sent these same records to the 
RO in September 2003 but that, based upon the February 2004 
decision, it seemed as though the RO had not received them.  
The RO treated the March 2004 submission as a new claim.  The 
Board notes that in the September 2006 SOC and October 2006 
SSOC the RO treated the current claims as being for service 
connection rather than for whether new and material evidence 
was submitted to reopen a previously denied claim.  
Therefore, the Board will assume that the RO found that new 
and material evidence had been submitted to reopen the 
previously denied claims.  The Board also notes that in the 
July 2005 rating decision the RO found that the veteran has 
service-connected asbestosis.  Therefore, it will be assumed 
that the veteran was exposed to asbestos in service.

Since the February 2004 rating decision, the veteran 
submitted private treatment records showing that in December 
1992 he was hospitalized with a history of orthostatic 
dizziness and palpations.  An echocardiographic evaluation 
showed mild to moderate concentric left ventricular 
hypertrophy.  April 1997 echocardiographic imaging and 
Doppler analysis from St. E's. Hospital showed mild to 
moderate left ventricular hypertrophy, and a nondilated left 
ventricle with intact systolic function.  Measured ejection 
fraction was 64 percent.  Diastolic dysfunction was manifest 
by decreased left ventricular compliance.  In April 1997 
A.B.B., M.D., performed a catheterization and angioplasty on 
the veteran's heart, and Dr. B continued to follow the 
veteran for coronary atherosclerotic heart disease.  The 
veteran underwent a left heart catheterization, left 
ventriculography, and selective right and left coronary 
arteriography.  An August 2005 aorta scan showed no evidence 
of an abdominal aortic aneurysm.  There was elevated velocity 
noted in the celiac, proximally, suggesting possible stenosis 
of moderate severity.


The medical records in the veteran's claims file first 
mention hypertension when Dr. B included it in a May 1997 
note about the veteran's past medical history.  In January 
1999, Dr. B noted that the veteran's hypertension was being 
treated with medication.

In August 2005 the veteran submitted information from the 
Mayo Clinic website which stated that asbestosis could cause 
pulmonary hypertension and enlargement and failure of the 
heart's right ventricle.  The veteran also submitted an AFL-
CIO Health and Safety Alert on asbestosis.  It states that 
asbestosis can case the heart to become weak, leading to 
heart failure.

The veteran underwent a VA examination in April 2006, and the 
examiner reviewed the claims file.  The veteran stated that 
he could walk for approximately half a mile, and that this 
was less than what he could do two years before.  He denied 
shortness of breath, except when he walks a distance, is in a 
hurry, or does strenuous work around the house.  The 
veteran's wife was present, and said she felt that the 
veteran was more short of breath than he acknowledged.  He 
denied angina and did not use nitroglycerin.  On examination 
the veteran's heart had a regular rate and rhythm, no ectopic 
beats were identified, and there was no carotid brutis or 
jugular venous distention in the upright position.  The 
peripheral pulses in the upper members were strong and 
symmetrical, and in the lower members the dorsalis pedis and 
posterior tibial were 2+ bilaterally on a scale of one to 
five, and there was no pedal edema.  A chest X-ray showed no 
active cardiopulmonary disease and normal heart size.  The 
veteran was diagnosed with coronary artery disease.

At the April 2006 VA examination the veteran's blood pressure 
was 170/100 mm/Hg in the left arm sitting, and 170/80 in the 
left arm standing.  On examination, his chest was normal.  
The lungs were clear to auscultation bilaterally, there were 
no rales or rhonchi, and no inspiratory or expiratory 
wheezing was identified.  The veteran was diagnosed with 
hypertension, essential.  

The examiner opined that the veteran's heart disease and 
hypertension were not as likely as not to be associated with 
asbestosis.  The examiner noted that the Harrison textbook, 
Principles of Internal Medicine, 15th edition, makes no 
comparison with asbestosis and coronary artery disease or 
hypertension, and that a search of current scientific 
literature disclosed no studies which found such a 
correlation.  In addition, the examiner noted that there was 
a period of approximately 49 years between when the veteran 
was exposed to asbestos and when he became symptomatic, and 
that the normal timeframe for the development of asbestos 
related diseases is 19 to 25 years.

The Board views the evidence submitted since the February 
2004 decision as being new and material because, when 
presumed credible, it contributes to a more complete picture 
of the origins of the veteran's hypertension and heart 
disease.  Therefore, it bears directly and substantially upon 
the specific matter under consideration and is so significant 
as to warrant reconsideration of the merits of the claim on 
appeal.  See Hodge, supra.  Thus, this evidence is new and 
material, and we may reopen the appellant's claims of 
entitlement to service connection for hypertension and heart 
disease.

III.  Service Connection for Hypertension and Heart Disease

Initially, the Board notes that the evidence does not 
indicate and the veteran does not claim that his 
cardiovascular problems, including hypertension and a post-
angioplasty heart disorder, began in service.  The record 
indicates that both conditions were first manifested in the 
1990's, and the veteran has clearly contended that they are 
secondary to his service-connected asbestosis.

In adjudicating the reopened claims, we recognize the 
sincerity of the veteran's belief that his hypertension and 
heart disease are secondary to his service connected 
asbestosis.  However, the resolution of issues which involve 
medical knowledge, such as the diagnosis of a disability and 
the determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  It is true that the veteran's lay statements may be 
competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence). 

Hypertension and heart disease require specialized training 
for a determination as to diagnosis and causation, and are 
therefore not susceptible of lay opinions on etiology.  
Moreover, the record does not contain any medical opinions 
linking the veteran's hypertension and heart disease to 
asbestosis.  As discussed above, at the April 2006 VA medical 
examination the examiner provided an opinion against the 
likelihood that the veteran's hypertension and heart disease 
are associated in any way with his asbestosis. 

As for the information from the Mayo Clinic and AFL-CIO about 
asbestosis which has been associated with the claims file, it 
is of little probative value because it is general 
information and is not specific to the veteran.  In essence, 
both items constitute general information, and neither is 
accompanied by any medical evidence or opinion specific to 
the veteran's own medical situation, and is of minimal 
probative value.  In fact, the Mayo Clinic excerpt identifies 
enlargement and failure of the right ventricle of the heart 
as a possible result of asbestosis, while the present case 
shows that he veteran has enlargement of the left ventricle.  
Although it is true that "[a] veteran with a competent 
medical diagnosis of a current disorder may invoke an 
accepted medical treatise in order to establish the required 
nexus [to show service connection]", Hensley v. West, 212 
F.3d 1255, 1265 (Fed. Cir. 2000), the general rule is that 
"an attempt to establish a medical nexus to a disease or 
injury solely by generic information in a medical journal or 
treatise 'is too general and inconclusive' . . . ."  Mattern 
v. West, 12 Vet. App. 222, 229 (1999) (citing cases).

After careful consideration, the Board finds that the 
evidence preponderates against the veteran's claim of 
entitlement to service connection for hypertension, secondary 
to the service connected asbestosis and heart disorder, 
status post angioplasty, as secondary to the service 
connected disability of asbestosis.  The competent medical 
evidence shows no relationship, either by causation or by 
aggravation, between service-connected disability and the 
claimed cardiovascular disorders.  Therefore, the benefit-of-
the-doubt doctrine is inapplicable, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.

ORDER

Service connection for hypertension, as secondary to the 
service connected disability of asbestosis, is denied.

Service connection for a heart disorder, status post 
angioplasty, as secondary to the service connected disability 
of asbestosis, is denied.



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


